Harvey, J.
(dissenting): Every suit must have a basis for its existence — something upon which it is founded, as a natural right or a right created by statute or by' contract, which has in some way been violated by some one. In this case the plaintiff relies upon a contract. Appellant in his brief says:
“This action is brought upon the contract to adopt the • plaintiff, by the terms of which plaintiff was to receive, upon the death of his foster parents, one-half of all property, both real and personal, of which they might die seized and possessed.”
In the natural order of things, the first thing for plaintiff to do in the trial of the case is to prove his contract. If he fails in that, his action ends in his defeat. If he proves his contract, then he may prove comfpliance with its terms on his part, the failure of other parties to comply with the terms of the contract on their part, and show the relief to which he is entitled under the situation at the time the suit was filed.
Suits growing out of contracts of this kind have been before this court many times and in different forms: for the specific performance of the contract, as in Berry v. Davenport, 106 Kan. 393, 188 Pac. 233; suits for damages for failure to perform; claims against estates in probate court, as Heery v. Reid, 80 Kan. 380, 102 Pac. 846; suits to set aside a will and enforce the alleged oral contract, as in Nash v. Harrington, 110 Kan. 636, 205 Pac. 354; suits to declare and enforce trusts; but in whatever form the litigation has arisen, the primary question in every case is whether or not there was a contract. If not the plaintiff has been defeated. (Ayres v. *22Hull, 5 Kan. 419; Greenwell v. Greenwell, 28 Kan. 675; Daniels v. Hummel, 108 Kan. 422, 195 Pac. 604; and Nash v. Harrington, 110 Kan. 636, 205 Pac. 354.)
In Alexa v. Alexa, 108 Kan. 38, 193 Pac. 1083, the suit was to set aside a will and a deed which plaintiff claimed had been made in fraud of his rights under such an oral agreement. The court said:
“The one important and controlling fact in issue was whether plaintiff’s 'father and mother had ever made an agreement with him ... to give him all the property at their death. All else was mere evidentiary detail.” (pp. 42, 43.)
In Engelbrecht v. Herrington, 101 Kan. 720, 172 Pac. 715, being a suit for specific performance of an oral contract of the kind in question, it was said:
“An action upon an oral contract like the one under which plaintiff claims is barred within three years after the cause of action accrues.” (p. 723.)
It seems clear that the plaintiff’s suit is founded upon the oral contract alleged in the petition, and that the three-year statute of limitation applies, from which it follows that the judgment of the court below should be affirmed.